Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 12/06/2021. Claims 1-4, 6-7, 10-13, and 18 have been amended. The specification and the drawing have been amended to fix a minor informality, and OK to enter. . Thus, claims1-18 are currently pending in the instant application.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1 and 13 including:
“wherein a first coupling pattern, among the coupling patterns, is spaced apart from the patch antenna pattern in a first direction and comprises one or more first protruding portions protruding in the first direction” recites in claim 1, and 
“wherein, in a region including pixels, each pixel has an area smaller than an area of a smallest coupling pattern among the coupling patterns, and each of the coupling patterns occupies some pixels, among the pixels, and comprises five or more vertices” recites in claim 13.
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        12/18/2021